Smith, Justice, delivered the opinion of the Court : Two questions have been raised in this case for consideration under the errors assigned. The errors assigned are, First, That the defendants’ special pleas do not answer the whole declaration, but the counts only on the notes described; Secondly, That the special pleas do not constitute a defence to the action. It is a sufficient answer to the first objection, that the plea of the general issue was an answer to the whole declaration; and the special pleas were intended as answers to the counts on the notes. There is, therefore, no force in the objection, that the whole counts of the declaration remain unanswered ; such is not the case. On the other point, it is very clear that the law of the country where the endorsement was made, is to determine the liability of the endorsers. Under this rule, the replication of the plaintiffs, which attempted to put in issue the immaterial facts of residence of the makers and endorsers, and the place of payment, was properly bolden vicious. The drawer of a note or bill is liable according to the law of the place where the note or bill is drawn ; and the endorser, according to the law of the place of endorsement. The endorsement is a new and substantive contract. Had the note been made in another State than the one in which it was, still the laws of New York must govern the liability of the endorsers. This has sometimes been suggested to be a departure from the rule that the law of the place of payment is to govern; but it is held to be in entire conformity to the rule. (1)  Adopting this rule and construction, it follows, that the liability of the endorsers must be determined by the laws of New York. The matter pleaded in bar was then well pleaded, and the Court decided correctly in rendering judgment on the demurrer of the defendants to the plaintiffs’ replication. The judgment is affirmed with costs. Judgment affirmed. Note. See Stacy v. Baker, and note, 1 Scam. 422. If the holder of a bill subject to certain obligations, according to the law where the bill is drawn or payable, wishes to impose the same on his endorsee, he must make a special endorsement, or otherwise it is subject only to those of the place of endorsement. Aman v. Shelon, 12 Wend. 439.   Story’s Conflict of Laws 260 - 262 ; 12 Johns. 142 ; 12 Wend. 439 ; 1 Bay 468 ; Chitty on Bills 190.